PER CURIAM.
Motion for an appeal ‘ from a judgment of the Boyd Circuit Court which dismissed the complaint, because the judgment declaring Clyde Hutchinson to be incompetent, and the order appointing a committee for Hutchinson, were both void. The questions raised, authorities cited and the applicable law have been carefully considered by the court, and we find the judgment entered by the circuit court dismissing the complaint was correct.
The motion for an appeal is overruled, and the judgment is affirmed.